FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

POGHOS KAZARIAN,                       
                Plaintiff-Appellant,
                v.                          No. 07-56774
US CITIZENSHIP AND IMMIGRATION               D.C. No.
                                           CV-07-03522-R-E
SERVICES, a Bureau of the
Department of Homeland Security;              OPINION
DOES, 1 through 10,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
           for the Central District of California
         Manuel L. Real, District Judge, Presiding

                 Argued and Submitted
          December 9, 2008—Pasadena, California

                  Filed September 4, 2009

     Before: Harry Pregerson, Dorothy W. Nelson and
           David R. Thompson, Circuit Judges.

              Opinion by Judge D.W. Nelson;
               Dissent by Judge Pregerson




                            12411
                    KAZARIAN v. USCIS                 12413




                        COUNSEL

Ruben N. Sarkisian, Glendale, California, for the plaintiff-
appellant Poghos Kazarian.
12414                 KAZARIAN v. USCIS
Craig W. Kuhn and Elizabeth J. Stevens, Office of Immigra-
tion Litigation, Department of Justice, Washington D.C.; for
the defendant-appellee U.S. Citizenship & Immigration Ser-
vices.


                         OPINION

D.W. NELSON, Senior Circuit Judge:

   Poghos Kazarian appeals the District Court’s grant of sum-
mary judgment to the United States Citizenship and Immigra-
tion Service (“USCIS”), finding that the USCIS’s denial of an
“extraordinary ability” visa was not arbitrary, capricious, or
contrary to law. We have jurisdiction pursuant to 28 U.S.C.
§ 1291, and we affirm.

     FACTUAL AND PROCEDURAL BACKGROUND

   On December 31, 2003, Poghos Kazarian, a thirty-four-
year-old native and citizen of Armenia, filed an application
for an employment-based immigrant visa for “aliens of
extraordinary ability” (Form I-140) contending that he was an
alien with extraordinary ability as a theoretical physicist.

  Kazarian received a Ph.D in Theoretical Physics from
Yerevan State University (“YSU”) in Yerevan, Armenia, in
1997. From 1997 to 2000, he remained at YSU as a Research
Associate, where, among other things, he “reviewe[d] [the]
diploma works of the Department’s graduates.”

   At YSU, Kazarian specialized in non-Einsteinian theories
of gravitation. According to a colleague, “[t]his work offered
a mechanism for the control of solutions’ accuracy, which
guarantees the accuracy of calculations in many theories of
gravitation.” Kazarian “solve[d] [the] more than 20 year[ ] old
problem of construction of the theory, satisfying the cosmog-
                      KAZARIAN v. USCIS                   12415
ony conception of worldwide acknowledged scientist, acade-
mician V.A. Hambartsumian.”

  Since 2000, Kazarian has served as a Physics / Math / Pro-
gramming Tutor, an Adjunct Physics and Mathematics
Instructor, and a Science Lecture Series speaker at Glendale
Community College (“GCC”). Between 2000 and 2004, how-
ever, Kazarian’s work at GCC was on a volunteer basis.

   In support of his application, Kazarian submitted several
letters of reference. The first reference was a letter from Dr.
Kip S. Thorne, the Feynman Professor of Theoretical Physics
at California’s Institute of Technology. Dr. Thorne, who
worked in the same research group as Kazarian, stated that he
had “formed a good opinion of Dr. Kazarian’s research. It is
of the caliber that one would expect from a young professor
at a strong research-oriented university in the United States.”
Kazarian also provided letters from professors at YSU, stating
that Kazarian “possesse[d] great ability and considerable
potency in science,” was “a young scientist with enough sci-
entific potential,” had “high professionalism,” and had “dis-
played himself as exceptionally diligent, hard-working, [and]
highly qualified.” Finally, Kazarian submitted three letters
from colleagues at GCC praising his hard work and active
participation at GCC.

   As evidence of publication, Kazarian noted that he had
authored a self-published textbook, titled “Concepts in Phys-
ics: Classical Mechanics.” According to one of his colleagues
at GCC, the book “is certain to be required reading in many
secondary schools, colleges and universities throughout the
country.” Kazarian, however, presented no evidence that the
book was actually used in any class. Kazarian also submitted
two scholarly articles in support of his application in which he
was neither the author nor the co-author, nor was his research
cited or relied upon; instead, he was acknowledged for his
useful scientific discussions. In his resume, he also listed six
publications in Astrophysics, as well as one e-print.
12416                 KAZARIAN v. USCIS
   Finally, Kazarian presented evidence of his Science Lecture
Series at GCC. His resume also listed lectures at the 17th and
20th Pacific Coast Gravity Meetings, the Conference on
Strong Gravitational Fields at UC Santa Barbara, the 8th
International Symposium on the Science and Technology of
Light Sources, and the Foundations of Gravitation and Cos-
mology, International School-Seminar.

   In August 2005, the USCIS denied the petition. Kazarian
appealed the denial to the Administrative Appeals Office
(“AAO”). The AAO found that Kazarian failed to establish
any of the necessary criteria for an “extraordinary ability”
visa and dismissed the appeal. Having exhausted his adminis-
trative remedies, Kazarian filed a complaint in the Central
District of California. The District Court granted the USCIS’s
motion for summary judgment, and Kazarian timely appealed
to this court.

                  STANDARD OF REVIEW

   This court “review[s] the entry of summary judgment de
novo.” Family Inc. v. U.S. Citizenship & Immigration Servs.,
469 F.3d 1313, 1315 (9th Cir. 2006). “However, the underly-
ing agency action may be set aside only if ‘arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accordance
with law.’ ” Id. (quoting 5 U.S.C. § 706(2)(A)). “We have
held it an abuse of discretion for the Service to act if there is
no evidence to support the decision or if the decision was
based on an improper understanding of the law.” Tongatapu
Woodcraft Hawaii Ltd. v. Feldman, 736 F.2d 1305, 1308 (9th
Cir. 1984) (internal quotations omitted). “The agency’s fac-
tual findings are reviewed for substantial evidence.” Family,
469 F.3d at 1315. This court “will not disturb the agency’s
findings under this deferential standard unless the evidence
presented would compel a reasonable finder of fact to reach
a contrary result.” Id. (internal quotations omitted).
                        KAZARIAN v. USCIS                   12417
                          DISCUSSION

  A.    THE “EXTRAORDINARY ABILITY” VISA

   [1] Pursuant to 8 U.S.C. § 1153(b)(1)(A), aliens may apply
for a visa on the basis of “extraordinary ability.” An immi-
grant is an “alien with extraordinary ability” if

      (i) the alien has extraordinary ability in the sciences,
      arts, education, business, or athletics which has been
      demonstrated by sustained national or international
      acclaim and whose achievements have been recog-
      nized in the field through extensive documentation,

      (ii) the alien seeks to enter the United States to con-
      tinue work in the area of extraordinary ability, and

      (iii) the alien’s entry into the United States will sub-
      stantially benefit prospectively the United States.

Id.

  Only the first factor is at issue in this appeal. Extraordinary
ability “means a level of expertise indicating that the individ-
ual is one of that small percentage who have risen to the very
top of the field of endeavor.” 8 C.F.R. § 204.5(h)(2).

   An alien can prove an extraordinary ability in one of two
ways. The first is “evidence of a one-time achievement (that
is, a major, international recognized award.” Id. § 204.5(h)(3).
Receipt of the Nobel prize is the quintessential example of a
major award. H.R. Rep. No. 101-723(I & II) (1990), reprinted
in 1990 U.S.C.C.A.N. 6710, 6739. Kazarian concedes that he
has won no such prize.

  The second way to prove extraordinary ability is to provide
evidence of at least three of the following:
12418                 KAZARIAN v. USCIS
    (i) Documentation of the alien’s receipt of lesser
    nationally or internationally recognized prizes or
    awards for excellence in the field of endeavor;

    (ii) Documentation of the alien’s membership in
    associations in the field for which classification is
    sought, which require outstanding achievements of
    their members, as judged by recognized national or
    international experts in their disciplines or fields;

    (iii) Published material about the alien in profes-
    sional or major trade publications or other major
    media, relating to the alien’s work in the field for
    which classification is sought. Such evidence shall
    include the title, date, and author of the material, and
    any necessary translation;

    (iv) Evidence of the alien’s participation, either indi-
    vidually or on a panel, as a judge of the work of oth-
    ers in the same or an allied field of specification for
    which classification is sought;

    (v) Evidence of the alien’s original scientific, schol-
    arly, artistic, athletic, or business-related contribu-
    tions of major significance in the field;

    (vi) Evidence of the alien’s authorship of scholarly
    articles in the field, in professional or major trade
    publications or other major media;

    (vii) Evidence of the display of the alien’s work in
    the field at artistic exhibitions or showcases;

    (viii) Evidence that the alien has performed in a
    leading or critical role for organizations or establish-
    ments that have a distinguished reputation;
                         KAZARIAN v. USCIS                       12419
      (ix) Evidence that the alien has commanded a high
      salary or other significantly high remuneration for
      services, in relation to others in the field; or

      (x) Evidence of commercial successes in the per-
      forming arts, as shown by box office receipts or
      record, cassette, compact disk, or video sales.

8 C.F.R. § 204.5(h)(2).

   The “extraordinary ability” visa can be better understood in
context. Under the Immigration Act of 1990, thousands of
employment-based visas were created according to three
employment preferences. Pub. L. No. 101-649, 101 Stat.
4978. “Aliens with extraordinary ability” are “priority work-
ers” and have the first preference. 8 U.S.C. § 1153(b)(1).

   “Extraordinary ability” is distinct from “exceptional abili-
ty,” however, which receives second preference. Compare id.
§ 1153(b)(1)(A) (emphasis added), with id. § 1153(b)(2)
(emphasis added).1 To qualify for the “exceptional ability”
visa, a petitioner must make a lesser showing of ability, and
need only show three of the following:

      (A) An official academic record showing that the
      alien has a degree, diploma, certificate, or similar
      award from a college, university, school, or other
      institution of learning relating to the area of excep-
      tional ability;

      (B) Evidence in the form of letter(s) from current or
      former employer(s) showing that the alien has at
      least ten years of full-time experience in the occupa-
      tion for which he or she is being sought;
  1
   Skilled workers, professionals, and “other workers” make up the third
preference. Id. § 1153(b)(3).
12420                 KAZARIAN v. USCIS
    (C) A license to practice the profession or certifica-
    tion for a particular profession or occupation;

    (D) Evidence that the alien has commanded a salary,
    or other remuneration for services, which demon-
    strates exceptional ability;

    (E) Evidence of membership in professional associa-
    tions; or

    (F) Evidence of recognition for achievements and
    significant contributions to the industry or field by
    peers, governmental entities, or professional or busi-
    ness organizations.

8 C.F.R. § 204.5(k)(3)(ii).

   [2] To qualify for an “exceptional ability” visa, however,
the alien must also provide evidence that his services are
sought by a United States employer. Id. The “extraordinary
ability” visa thus has considerable advantages. Unlike the
“exceptional ability” visa petition, the “extraordinary ability”
petition is not dependent on an actual offer for employment
in the United States, and is exempt from the time-consuming
labor certification process, which requires that employers first
test the marketplace for existing qualified domestic workers.
Compare id. § 204.5(h)(3)(5), with id. § 204.5(k)(4).

   [3] Interpretation of the statutory and regulatory require-
ments for the “extraordinary ability” visa presents a question
of first impression for this court. The scant caselaw indicates
that “[t]he regulations regarding this preference classification
are extremely restrictive.” Lee v. Ziglar, 237 F. Supp.2d 914,
918 (N.D. Ill.2002) (finding that “arguably one of the most
famous baseball players in Korean history” did not qualify for
the visa as a baseball coach for the Chicago White Sox
because his acclaim was limited to his skills as a player and
not as a coach); cf. Grimson v. INS, 934 F.Supp. 965, 969
                       KAZARIAN v. USCIS                    12421
(N.D. Ill. 1996) (finding denial arbitrary and capricious where
NHL hockey enforcer was one of the top three players in the
world and agency improperly discounted the importance of
the enforcer position); Muni v. INS, 891 F.Supp. 440 (N.D. Ill.
1995) (finding the agency improperly discounted evidence for
an NHL hockey player who won the Stanley Cup three times,
won “most underrated defenseman,” was paid more than the
average NHL player, submitted numerous articles establishing
his stature in the hockey world, and provided affidavits from
eight renowned hockey players stating that he was highly
regarded); Buletini v. INS, 860 F.Supp. 1222 (E.D. Mich.
1994) (finding denial was arbitrary and capricious where
Albanian physician won a national award, published a medi-
cal dictionary and numerous articles, was responsible for gen-
eral health projects, and served as an adjunct professor);
Matter of Price, 20 I. & N. Dec. 953, 955-56 (BIA 1994)
(granting the visa petition to a professional golfer who won
the 1983 World Series of Golf and the 1991 Canadian Open,
ranked 10th in the 1989 PGA Tour, collected $714,389 in
1991, provided numerous affidavits from well-known and cel-
ebrated golfers, and received widespread major media cover-
age).

  B.     APPLICATION TO KAZARIAN

   The AAO found that Kazarian did not meet any of the reg-
ulatory criteria. Only four of the ten are at issue in this appeal.
We find that substantial evidence supports all of the AAO’s
findings.

    1.    Participation as a Judge of the Works of Others

   [4] In finding that Kazarian did not meet this criterion, the
AAO acknowledged that Kazarian had served as a reviewer
of diploma works at YSU, but determined that his YSU ser-
vice was not qualifying evidence, because “[r]eviewing
‘diploma works’ for fellow students at one’s own university
is not persuasive evidence of acclaim beyond that university.”
12422                 KAZARIAN v. USCIS
Because internal review of students’ work fails to establish
“sustained national or international acclaim,” this finding was
not arbitrary, capricious, or contrary to law.

    2.   Evidence of Original Scientific, Scholarly Contribu-
         tions of Major Significance in the Field of Endeavor

   The AAO discounted the letters submitted on Kazarian’s
behalf, noting that they were vague, solicited letters from
local colleagues. The letters did not specifically identify con-
tributions nor did they provide specific examples of how
those contributions influenced the field.

   [5] An independent look at the letters reveals that although
Kazarian is well-respected by his colleagues, he has not yet
attained the stature required by the statutory scheme. Dr.
Thorne had “formed a good opinion” of Kazarian, and found
him to be “of the caliber that one would expect from a young
professor.” Evidence that Kazarian had “enough scientific
potential,” however, does not demonstrate that he is in “the
top percentage of his field,” 8 C.F.R. § 204.5(h)(2).

   [6] Kazarian’s publications and presentations overseas are
not to the contrary. There was no evidence that his textbook
had been adopted by any schools, and although Kazarian had
several publications, there was no evidence that they were of
“major significance,” 8 C.F.R. § 204.5(h)(2)(v) (emphasis
added). This does not compel a finding that Kazarian had con-
tributed work of the required caliber.

    3.   Authorship of Scholarly Articles in the Field

   [7] Although Kazarian listed six articles on his resume,
there was no evidence in the record that his scholarship was
cited by others. In determining that Kazarian did not meet this
criterion, the AAO found that “publication of scholarly arti-
cles is not automatically evidence of sustained acclaim; we
                      KAZARIAN v. USCIS                   12423
must consider the research community’s reaction to those arti-
cles.”

   [8] The question presented here is somewhat closer.
Requiring acclaim within the criterion may be circular,
because publication, on its own, indicates approval within the
community. Because postdoctoral candidates are expected to
publish, however, the agency’s conclusion that the articles
must be considered in light of the community’s reaction is not
contrary to the statutory mandate that the alien have achieved
“sustained national or international acclaim.” See 8 U.S.C.
§ 1153(b)(1)(A)(i).

    4.   DISPLAY of the Alien’s Works at Artistic Exhibitions
         or Showcases

   [9] Because the plain language of the regulation refers to
“artistic exhibitions or showcases” and because evidence of
lectures and conference presentations are accounted for in the
“authorship of scholarly articles” criterion, the agency cor-
rectly held that this criterion did not apply to Kazarian. See 8
C.F.R. § 204.5(h)(2)(vi)-(vii).

                        CONCLUSION

   [10] Although Kazarian appears to be a well-respected,
promising physicist, who may well have qualified for an “ex-
ceptional ability” visa (were he to have established that his
services were sought by a United States employer), he is not
yet of the caliber that qualifies him as “an alien with extraor-
dinary ability.” Accordingly, we AFFIRM the District Court’s
order.

  AFFIRMED.
12424                    KAZARIAN v. USCIS
PREGERSON, Circuit Judge, dissenting:

   I dissent. Dr. Poghos Kazarian received his Ph.D. in the
field of theoretical physics from Yerevan State University
and, since arriving in the United States, has continued to
research and teach in this challenging field. Dr. Kazarian par-
ticipated in a research group headed by Dr. Kip Thorne at the
California Institute of Technology. Dr. Thorne submitted a
letter in support of Dr. Kazarian’s visa application. Dr.
Kazarian volunteers his teaching services at Glendale Com-
munity College and has authored and published his own phys-
ics textbook. Dr. Kazarian has received strong words of praise
from colleagues at Yerevan State University, Glendale Com-
munity College, and the California Institute of Technology.
Dr. Kazarian’s contributions in the United States have been
undoubtedly valuable. Forcing Dr. Kazarian to depart from
our country would be undoubtedly wasteful and make one
think that there is something haywire in our system.1

   I also disagree with the majority opinion’s interpretation of
8 C.F.R. § 204.5(v). Section 204.5(v) permits an applicant to
demonstrate extraordinary ability by showing, as one factor,
“[e]vidence of the alien’s authorship of scholarly articles in
the field, in professional or major trade publications or other
major media[.]” In support of his application, Dr. Kazarian
offered evidence that he published several articles and pre-
   1
     At oral argument, Dr. Kazarian’s current counsel represented to the
court that the attorney who started Dr. Kazarian on the path of applying
for this “extraordinary ability” visa was George Verdin. Verdin is listed
as being indefinitely suspended from practice before the Immigration Ser-
vice, the Immigration Courts, and the Board of Immigration Appeals.
Executive Office for Immigration Review, Office of General Counsel, List
of     Currently    Disciplined     Practitioners  (Aug.    11,    2009),
http://www.usdoj.gov/eoir/profcond/chart.htm. Verdin has also been dis-
barred by the Supreme Court of Hawai’i. Office of Disciplinary Counsel
v. Verdin, No. 22349 (Haw. Sept. 27, 2001). It is distressing how many
good people—including the highly educated and the minimally educated
—fall prey to disreputable lawyers known to the system.
                      KAZARIAN v. USCIS                   12425
sented his work at conferences. Nevertheless, the Administra-
tive Appeals Office rejected Dr. Kazarian’s evidence, stating
that it was the position of the United States Citizenship and
Immigration Services (“USCIS”) “that publication of schol-
arly articles is not automatically evidence of sustained
acclaim; [USCIS] must consider the research community’s
reaction to those articles.”

   As observed by the majority opinion, this extra requirement
articulated by the Administrative Appeals Office is circular,
because publication itself indicates some approval by the
research community. Moreover, the requirement that articles
be considered in light of the research community’s reaction is
nowhere found in the statute or regulations. By its own lan-
guage, the regulation requires evidence of authorship and
authorship alone. The plain language of the regulation does
not state that an applicant is required to submit evidence of
the research community’s reaction to the publications. There
is not even a suggestion in the regulations as to what such evi-
dence might look like. I do not agree with the majority opin-
ion’s conclusion that articles must be considered in light of
the research community’s reaction to those articles. For all
these reasons, I dissent.